COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Alyssa Russell

Appellate case number:    01-18-00153-CV

Trial court case number: 2017-01735

Trial court:              311th District Court of Harris County

        Relator, Alyssa Russell, has filed a petition for writ of mandamus and an emergency motion
to stay the trial court’s February 21, 2018 oral arbitration order.
        The Emergency Motion is GRANTED as follows: The February 21, 2018 arbitration order
is stayed pending disposition of the petition for writ of mandamus.
        The court REQUESTS a response to the petition for writ of mandamus from the Real Party
in Interest, Anthony Shuman. The response, if any, is due within 14 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually      Acting for the Court

Panel consists of Justices Bland, Lloyd, and Caughey.

Date: March 2, 2018